UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NEIL BANKSTON,
Plaintiff-Appellant,

v.
                                                                      No. 99-2249
WILLIAM J. HENDERSON, Postmaster
General, United States Postal
Service,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CA-98-1711-A)

Submitted: March 31, 2000

Decided: April 24, 2000

Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Neil Bankston, Appellant Pro Se. Steven Franklin Hirsch, UNITED
STATES POSTAL SERVICE, Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Neil Bankston appeals the district court's order granting summary
judgment to Defendant in this action arising out of Bankston's termi-
nation from employment with the United States Postal Service. Our
review is limited to those issues raised in the informal brief. See Local
R. 34(b). We affirm.

Bankston contends first that the district court's review of his case
was limited because an attorney for the Postal Service, and not the
United States Attorney, filed the answer and the motion for summary
judgment. Bankston does not demonstrate, and we fail to discern, how
this impaired the district court's review of the case.

Second, Bankston contends that the district court did not address
the "Douglas factors," see Douglas v. Veterans Admin., 5 MSPB 313,
5 M.S.P.R. 280, 305-306 (1981), in reviewing the decision of the
Merit Systems Protection Board (MSPB) that removal was an appro-
priate sanction for Bankston's being absent without leave for several
months. Douglas identifies twelve factors that an agency may con-
sider when determining the appropriate sanction for a particular
offense. See id. Only those factors that are relevant to the offense at
issue need be considered. See Bryant v. National Science Found., 105
F.3d 1414, 1418 (Fed. Cir. 1997). Here, as the district court noted, the
agency addressed some of the factors in making its decision.

The district court's role in reviewing a decision of the MSPB is
limited. See 5 U.S.C. § 7703(c)(1)-(3) (1994). A de novo review of
the record in which the district court independently applied the Doug-
las factors would have been inappropriate. Here, the record reveals
that the district court satisfied its statutory obligation.

Third, Bankston argues that the district court did not address Exec-
utive Order 5396, which relates to disabled veterans' obtaining leave
from civil service jobs to obtain medical care. Contrary to Bankston's
assertion, the district court specifically determined that the Order did
not apply in this case because, among other things, Bankston never

                     2
followed the proper procedures for requesting leave to obtain medical
care.

Finally, Bankston asserts that the district court did not consider the
use of leave as a reasonable accommodation for his claimed disabil-
ity. Under the Rehabilitation Act, employers must generally provide
reasonable accommodations to disabled employees who could per-
form a job's essential functions with such accommodations. Bankston
apparently believes that leave (not working) constitutes a reasonable
accommodation. This simply is not the case, especially here, where
a limited-duty job was offered to Bankston but refused, and he subse-
quently was found to suffer no medical residuals from his on-the-job
injury.

The arguments raised on appeal are without merit. We therefore
affirm the district court's order granting summary judgment to the
defendant. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process. The motion
for appointment of counsel is denied.

AFFIRMED

                    3